Citation Nr: 0408740	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of recurrent dislocation of the right shoulder, 
evaluated as 30 percent disabling from July 31, 2000, and 
evaluated as 40 percent disabling from December 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1947.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  By a decision prepared in November 2001 and issued 
to the veteran in December 2001, the RO granted an increased 
evaluation from 20 percent to 30 percent for recurrent 
dislocation, right shoulder, postoperative residuals, 
effective July 31, 2000, the date of receipt of the veteran's 
claim.  The veteran was notified of that decision in December 
2001, and submitted a timely notice of disagreement (NOD) in 
January 2002.  The RO prepared a statement of the case (SOC) 
in August 2002, and issued that SOC to the veteran in 
September 2002.  The veteran's timely substantive appeal was 
received in November 2002.  By a rating decision issued in 
June 2003, the RO increased the evaluation for service-
connected right shoulder disability to 40 percent, effective 
December 12, 2002.  The veteran continued to assert that he 
was entitled to a higher evaluation, and that claim remains 
in controversy.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

In his November 2002 substantive appeal, the veteran 
requested a Travel Board hearing.  The requested Travel Board 
hearing was conducted in September 2003 by the undersigned 
Veterans Law Judge.

At his Travel Board hearing conducted in September 2003, the 
veteran testified that he was seeking an extraschedular 
evaluation.  The RO has provided the veteran the regulation 
pertaining to an extraschedular evaluation, but has not 
discussed how the regulation applies to the present case.  
The Board has, in the decision below, assigned a different 
diagnostic code for evaluation of the veteran's disability 
than was in effect at the time the RO considered whether the 
veteran met the criteria for an extraschedular evaluation.  
The veteran's testimony at his Travel Board hearing provided 
new evidence regarding entitlement to an extraschedular 
evaluation.  As the Board cannot readjudicate the claim for 
an extraschedular evaluation in the first instance, and as 
this claim is inextricably intertwined with the claims for 
TDIU and loss of use of the right arm, addressed below, the 
claim for an extraschedular evaluation is addressed in the 
REMAND appended to this decision.

At his Travel Board hearing, the veteran testified that he 
had to hire work done on his farm because it was difficult 
for him to use his right arm for almost any kind of work, and 
he testified about the basic types of farm work that he was 
no longer able to perform.  He testified that he had 
essentially lost the use of his right arm.  The veteran's 
testimony serves as a claim for a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).  This claim is addressed in the REMAND 
below, as it appears to be inextricably intertwined with the 
claim for an extraschedular evaluation addressed in the 
REMAND below.  

The appeal for an extraschedular evaluation and for an award 
of TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of his claim.

2.  From July 31, 2000 to November 15, 2002, the veteran's 
right shoulder disability was manifested by limitation of 
active abduction to 80 degrees, limitation of external 
rotation to 60 degrees, almost complete loss of internal 
rotation, recurrent dislocations of the right shoulder 
averaging once monthly, pain at the end of each plane of 
range of motion, pain on use, and radiologic evidence of 
degenerative joint disease and loose bodies in the joint.

3.  It is factually ascertainable from medical evidence 
received November 15, 2002 and thereafter that the veteran 
might be better served by total prosthetic replacement of the 
right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for 
postoperative residuals of recurrent dislocation of the right 
shoulder from July 31, 2000, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.71, 4.71a, Diagnostic Code 5051 (2003).

2.  The criteria for an increased evaluation to 60 percent 
for postoperative residuals of recurrent dislocation of the 
right shoulder, by analogy to postoperative residuals of a 
shoulder replacement, have been met from November 15, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Code 5051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right (major) 
shoulder disability is more severely disabling than the 
current evaluations reflect.

Duty to assist

During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA 
regulations, and in the interpretation of laws and 
regulations governing veterans' benefits.  In particular, 
just a few months after the veteran submitted the July 2000 
claim underlying this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted and signed into law in November 2000.  

The VCAA redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) 
(West 2002).  The VCAA describes certain duties owed by VA to 
a claimant.  First, VA must notify the claimant of evidence 
and information necessary to substantiate his or her claim 
and inform the claimant whether he or she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

In January 2001, the RO acknowledged the veteran's claim and 
advised the veteran of the actions undertaken, and advised 
the veteran regarding additional evidence or types of 
evidence which might substantiate his claim.  In August 2001, 
the RO specifically notified the veteran of his 
responsibility to identify evidence which might be relevant 
to his claim, and again described some of the types of 
evidence which might be relevant.  The RO advised the veteran 
of the types of evidence VA would assist him to obtain and 
the types of actions VA would undertake in order to assist in 
the veteran in developing the claim, and the RO advised the 
veteran that he would be notified regarding any decision on 
his claim.  The Board notes that this information regarding 
VA's duty to assist the veteran and notify the veteran was 
sent to the veteran prior to adjudication of his claim, 
conforming with the discussion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

In its November 2001 rating decision, the RO explained the 
criteria for a 30 percent evaluation and for a 40 percent 
evaluation under DC 5202 for limitation of motion of the 
right (major) shoulder, and this explanation was provided to 
the veteran in December 2001.  

A statement of the case (SOC) issued in August 2002 
specifically provided the veteran with the text of the 
regulation at 38 C.F.R. § 3.159, as revised, setting forth 
each of the duties specified in the VCAA, including the duty 
to notify, describing the types of records VA can attempt to 
obtain, and setting forth a claimant's responsibility.  The 
SOC provided the criteria for all evaluations available under 
Diagnostic Code (DC) 5202, and described the criteria for all 
evaluations under another potentially applicable DC, DC 5201.  
This SOC also set forth the regulation regarding an 
extraschedular rating, 38 C.F.R. § 3.321(a), (b)(1), and 
provisions regarding functional loss at 38 C.F.R. § 4.40.

A supplemental statement of the case (SSOC) issued in 
December 2002 addressed additional VA clinical records, 
including a private medical statement.  A SSOC issued in June 
2003 addressed another potentially-applicable diagnostic 
code, DC 5200, and explained the criteria for each of the 
evaluations available under that diagnostic code.  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant has been afforded VA examination of his right 
shoulder in September 2000 and July 2001, and the veteran has 
submitted private medical evidence in November 2002 and in 
December 2002.  The duty to provide medical examination and 
to obtain medical opinion has been fulfilled. 

The many communications of record amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO most 
recently advised the claimant of the provisions of the VCAA, 
but the VCAA does not bar the Board from completing appellate 
review of this claim.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was advised, by a letter issued in July 2003, 
that he should submit "any evidence" he had, and was 
afforded numerous opportunities to do so.  In addition, 
the veteran had the opportunity to discuss or identify 
any relevant evidence during the Travel Board hearing 
conducted in September 2003.  The Board finds that the 
many notifications of record, together with the 
discussion at the September 2003 Travel Board hearing, 
are adequate to notify the veteran that he should submit 
or identify any evidence he had regarding his claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
content of VCAA notices provided to veteran in connection 
with the claim on appeal was harmless error.  The claimant 
has been provided with many opportunities to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The Board finds that there is no prejudicial error 
to the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision.

Factual Background

Service medical records reflect that the veteran was treated 
for dislocation of his right (major) shoulder in service.  By 
a rating decision dated in September 1947, the veteran was 
granted service connection for dislocation, right shoulder, 
and that disability was evaluated as noncompensable.  The 
evaluation for the service-connected right shoulder 
disability was increased to 10 percent in 1948, and to 20 
percent in 1990.  That 20 percent evaluation was in effect 
when the veteran submitted the claim underlying this appeal.

By a statement submitted in late July 2000, the veteran 
indicated that his service-connected right shoulder 
disability had increased in severity since his last 
evaluation.  The veteran identified VA as his only source of 
medical care for his service-connected disability.  VA 
clinical records from November 1998 to July 2000 reflect that 
the veteran complained of a flare-up of right shoulder 
arthritis in July 2000.

On VA examination conducted in September 2000, the veteran 
reported that, after he retired from employment in small 
machinery repair, he began farming in 1982.  He reported that 
his right shoulder dislocated about once a month, usually 
because he had gotten into a wrong position while in bed.  
The veteran was reducing the right shoulder dislocations 
himself by using his left arm and internally rotating the 
right arm.  He reported that he was unable to throw overhand 
with the right arm but could toss something underhand.  He 
reported that he was unable to shift his tractor with the 
right hand and used the left hand.  Lying on the right 
shoulder at night awakened him.  Range of motion of the right 
shoulder was limited to 80 degrees of glenohumeral abduction, 
60 degrees of external rotation, and 10 degrees of internal 
rotation, with pain at the end of each range of motion.  The 
veteran was able to reach backward to his right hip pocket 
with difficulty.  Radiologic examination disclosed 
degenerative changes of glenohumeral joint with prominent 
inferior osteophytes and multiple loose bodies.

A March 2001 MRI of the upper extremity disclosed tendonosis 
of the supraspinatus tendon, synovitis of the 
acromioclavicular joint, degenerative changes and a loose 
body.  July 2001 examination disclosed degenerative joint 
disease of the glenohumeral joint with space thinning and 
osteophytes, multiple calcified axillary nodes, probable 
loose body, and narrowed acromioclavicular joint space.

The provider who conducted the July 2001 examination stated 
that the veteran had a positive apprehension sign.  Active 
abduction was limited but passive abduction was full.  The 
veteran had full forward flexion, but had limited internal 
rotation to the sacrum with his right hand.  The examiner 
concluded that there were severe degenerative changes of the 
glenohumeral joint and anterior shoulder instability.

A private medical statement received in November 2002 
indicated that, on examination in November 2002, the veteran 
had severe limitation of range of motion and had pain with 
both passive and active motion.  Radiologic examination 
disclosed severe osteophyte formation and obliteration of the 
right acromioclavicular joint.  Physical therapy was 
recommended, and if this did not work, the veteran was to be 
referred to an orthopedic surgeon.  The provider stated that 
the veteran had "virtually no function of his right arm."

A private medical statement received in December 2002 stated 
that the veteran had very severe limitation of motion of the 
right shoulder, with essentially no external rotation, 
internal rotation from zero to 30 degrees, flexion from zero 
to 20 degrees and active abduction to approximately 30 
degrees.  The provider recommended a total shoulder 
replacement.

At his September 2003 Travel Board hearing, the veteran 
testified that, although he was able to use his right arm 
from the elbow down, he was required to put his right hand or 
elbow in place with the left arm.  For example, the veteran 
could use his right hand to steer an automobile, but he had 
to use the left arm to place his right hand on the steering 
wheel.  The veteran testified that, although he was right-
hand, he used his left arm for almost all activities.  He 
testified that a forcible handshake to the right arm might 
dislocate his right shoulder.  He testified that any weight-
bearing activity of the right arm or sudden movement might 
dislocate the right shoulder.  He testified that he was 
unable to sleep on the right shoulder because of pain, and he 
had to be careful not to roll over on it at night.  He 
indicated that he had been told that he should have a right 
shoulder replacement, but he was concerned about doing this 
because of his age. 

Analysis

The veteran's right shoulder disability is evaluated under 38 
C.F.R. § 4.71a, DC 5201, and he seeks an evaluation in excess 
of 30 percent prior to December 12, 2002, and an evaluation 
in excess of 40 percent thereafter.  Under DC 5201, 
limitation of motion of the shoulder to midway between side 
and shoulder level warrants a 30 percent evaluation for the 
major arm.  With limitation to 25 degrees from the side, a 40 
percent evaluation is warranted for the major arm.  

A.  Claim for evaluation in excess of 30 percent from July 
31, 2000

The September 2000 VA examination disclosed that the veteran 
had active abduction to 80 degrees.  Normal range of shoulder 
abduction is from 0 to 180 degrees, so the veteran had a loss 
of 100 degrees of abduction.  See 38 C.F.R. § 4.71, plate I.  
The veteran had 60 degrees of external rotation and 10 
degrees of internal rotation.  Normal range of external 
rotation of the shoulder is to 90 degrees, and normal range 
of internal rotation of the shoulder is to 90 degrees.  Id.  
Thus, the veteran had a loss of 30 degrees of external 
rotation and had a loss of 80 degrees of internal rotation.    

At the time of the September 2000 VA examination, the veteran 
was unable to abduct his right arm to shoulder level.  
Therefore, a 30 percent evaluation, for abduction midway 
between the side and shoulder level, that is abduction of 
less than 90 degrees but greater than 25 degrees, was 
warranted under DC 5201.  

However, the Board finds that a 30 percent evaluation does 
not adequately reflect that the veteran had some loss of 
external rotation, and nearly complete loss of internal 
rotation, as well as pain at the and of each range of motion.  
Moreover, the veteran reported that, despite all attempts to 
limit motion of the right shoulder, he experienced 
dislocations as frequently as once per month, usually while 
lying in bed.  In addition, the Board notes that a March 2001 
MRI disclosed tendonosis of the supraspinatus tendon of the 
right shoulder and synovitis of the acromioclavicular joint.

The Board finds that, with consideration of restriction of 
planes of motion other than abduction, and with consideration 
of the recurrent dislocations, and diagnoses of tendonosis 
and synovitis, and pain, an evaluation of 40 percent is 
warranted from July 13, 2000.

The report of the July 2001 VA examination does reflect that 
the veteran had full passive range of abduction at the right 
shoulder.  The Board is persuaded, however, that the 
veteran's evaluation in this case should be based on the 
ability to actively use the joint, and the evidence is clear 
that actual use of the right shoulder, that is, active 
motion, was, at least in some planes, quite restricted.  
However, there is no evidence that use of the forearm, as 
opposed to use of the shoulder, was restricted.  In 
particular, there is no evidence of record that use of the 
forearm was restricted by the right shoulder disability, and 
the veteran has not testified that his right shoulder 
disability resulted in loss of motion below the elbow.  

A 40 percent evaluation for disability of a major shoulder is 
the maximum schedular evaluation under DC 5201.  There is no 
medical evidence prior to November 2002 which supports an 
evaluation in excess of 40 percent for right should 
disability under any diagnostic code other than 5201.  The 40 
percent evaluation assigned under DC 5201 by this decision 
for right shoulder disability is the maximum schedular 
evaluation available under this diagnostic code, so a higher 
evaluation on the basis of pain or consideration of other 
factors under 38 C.F.R. §§ 4.40 and 4.45 is not applicable.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion).

The Board has considered whether any diagnostic code which 
allows an evaluation in excess of 40 percent is potentially 
applicable.  The Board does not find any medical evidence 
that supports use of an alternative diagnostic code.  To the 
extent that a higher evaluation might be available with 
consideration of extraschedular factors, the Board notes that 
the claim for an extraschedular evaluation is addressed in 
the Remand appended to this decision.  The evidence is not in 
equipoise to warrant an evaluation in excess of 40 percent 
prior to November 15, 2002.


B.  Claim for an evaluation in excess of 40 percent from 
December 12, 2002

In this case, the evidence reflects that the veteran has 
quite severe degenerative arthritis of the right shoulder, 
with loose bodies in the joint and a narrowed joint space.  
On November 15, 2002, VA received medical evidence that the 
veteran had been advised that the only possibility for 
improving his right shoulder function was through a total 
shoulder replacement.  Clinical evidence received in December 
2002 confirmed that the veteran would be better served with a 
total shoulder replacement.  

When a total shoulder replacement is performed, a total 
schedular evaluation is assigned for one year, and 
thereafter, the veteran is evaluated based on chronic 
residuals.  38 C.F.R. § 4.71a, DC 5051.  With chronic 
residuals of severe pain on motion or weakness, a 60 percent 
evaluation is assigned for postoperative shoulder 
replacement.  Because the veteran in this case has 
limitations of motion in planes of motion other than 
abduction, and there are factors of disability other than 
limitation of motion, it appears to the Board that his right 
shoulder disability is currently reasonably analogous to 
severe postoperative residuals following total shoulder 
replacement.  Compare DCs 5200-5203 with DC 5051.  By analogy 
to DC 5051, the Board finds that, from November 15, 2002, the 
veteran is entitled to a 60 percent evaluation for his right 
shoulder disability.  

However, the Board finds no support for application of any 
diagnostic code which allows an evaluation in excess of 60 
percent.  In particular, the Board finds that it is not 
appropriate to rate the veteran's current right shoulder 
disability by analogy to initial post-operative residuals, 
which are considered 100 percent disabling during the first 
year.  Although the veteran's right shoulder disability is of 
such severity as to warrant evaluation by analogy to chronic 
residuals of surgery, the right shoulder disability is not 
analogous to acute post-surgical residuals in the absence of 
any surgical procedure.  The evidence is not in equipoise to 
warrant an evaluation in excess of 60 percent.

Consideration of extraschedular factors is addressed in the 
REMAND appended to this decision.


ORDER

From July 31, 2000, an increased evaluation to 40 percent for 
postoperative residuals of recurrent dislocation of the right 
shoulder is granted, subject to laws and regulations 
governing effective dates of monetary awards.

From November 15, 2002, an increased evaluation to 60 percent 
for postoperative residuals of recurrent dislocation of the 
right shoulder is granted, subject to laws and regulations 
governing effective dates of monetary awards.


REMAND

The Board has assigned a different diagnostic code for 
evaluation of the veteran's disability than was in effect at 
the time the RO ostensibly considered whether the veteran met 
the criteria for an extraschedular evaluation.  The SOC and 
SSOCs did not discuss an extraschedular evaluation relative 
to the specifics of this case.  The veteran's testimony at 
his Travel Board hearing provided new evidence regarding 
entitlement to an extraschedular evaluation.  Consideration 
of the additional evidence under these circumstances would, 
in essence, be a new or initial adjudication of the claim for 
an extraschedular evaluation.  The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  

It appears to the Board that, where the veteran cannot even 
roll over in his sleep without dislocating his right shoulder 
or waking up due to pain, there may be factors of disability 
not addressed by the rating schedule.  Moreover, the claim 
for an extraschedular evaluation may be affected by the 
outcome of the claim for TDIU.  The claims for an 
extraschedular evaluation and for TDIU should be adjudication 
at the same time, as those claims involve overlapping facts. 

Accordingly, the case is REMANDED for the following actions:

1.(a)  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), current case law, and any 
controlling guidance issued after the 
date of this Board decision are fully 
complied with and satisfied, to the 
extent possible.  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claims for TDIU and an 
extraschedular evaluation.  Notify the 
veteran as to which portions of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claims, and that evidence reflecting the 
severity of the right shoulder disorder 
as it relates to his ability to work and 
take care of himself or his wife would be 
the most persuasive evidence to 
substantiate his claim.  Advise him to 
provide any evidence in his possession 
that pertains to the claims.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of right 
shoulder disability, including pharmacy 
records, prescription records, records of 
medical expenses, employment clinical 
records or examinations, reports of 
examinations for purposes of education or 
insurance, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  The veteran should also 
identify any other sources of benefits 
for which he may have applied post-
service, including unemployment benefits, 
state disability benefits, or the like, 
to determine if any other medical 
evaluations for benefits purposes may be 
available.

3.  The veteran should be afforded an 
opportunity to submit any information he 
has about his ability to work, including 
tax records, earning records, statements 
from hired helpers, or medical opinions, 
statements, and the like.  

4.  The veteran should be afforded the 
opportunity to identify any VA or private 
facility at which he has been treated for 
right shoulder disability since December 
2002.  Each treating facility since 
December 2002, VA or private, should be 
identified, and the identified record 
should be obtained.

5.  In addition, the veteran should 
identify whether he has received 
additional treatment from C.L.S., MD, 
from November 2002 to the present or from 
K.M.G., D.O., since December 2002.  

6.  The veteran should be afforded VA 
examination as necessary to determine 
current severity of right shoulder 
disability, to identify all factors of 
right shoulder disability, and to 
identify the impact of right shoulder 
disability on the veteran's ability to 
perform employment tasks.  The relevant 
portions of the claims folder, to include 
the service medical records and post-
service VA examinations and post-service 
clinical records related to the back 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  

7.  After all necessary development 
described above has been conducted, the 
veteran's claims should be 
(re)adjudicated.  

8.  If the extraschedular evaluation 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on that claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should be afforded 
an appropriate period of time for 
response.  

9.  If the claim for a TDIU is denied, 
the veteran should be appropriately 
notified thereof and provided his 
appellate rights.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



